               Case 3:19-cr-00040-WHO Document 24 Filed 05/07/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT S. LEACH (CABN 196191)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        Fax: (510) 637-3724
          Email: Robert.Leach@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   Case No. CR 19-040 WHO
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   APRIL 4, 2019 TO JUNE 13, 2019 AND
15      v.                                            )   [PROPOSED] ORDER
                                                      )
16   AHMAD WAGAAFE HARED &                            )
     MATTHEW GENE DITMAN,                             )
17                                                    )
             Defendants.                              )
18                                                    )

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendants, Ahmad Wagaafe Hared and Matthew Gene Ditman, that time be excluded under the Speedy

21 Trial Act from April 4, 2019 through June 13, 2019.

22           At the status conference held on April 4, 2019, the government and counsel for the defendants
23 agreed that time be excluded under the Speedy Trial Act so that defense counsel could continue to

24 prepare, including by reviewing the discovery already produced. For this reason and as further stated on

25 the record at the status conference, the parties stipulate and agree that excluding time until June 13,

26 2019, will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The

27 parties further stipulate and agree that the ends of justice served by excluding the time from April 4,

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CASE NO. CR 19-040 WHO
              Case 3:19-cr-00040-WHO Document 24 Filed 05/07/19 Page 2 of 2



 1 2019, through June 13, 2019 from computation under the Speedy Trial Act outweigh the best interests of

 2 the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 3          IT IS SO STIPULATED.

 4 DATED: May 7, 2019                                     DAVID L. ANDERSON
                                                          United States Attorney
 5
                                                                 /s/
 6                                                        __________________________
                                                          ROBERT S. LEACH
 7                                                        Assistant United States Attorney

 8 DATED: May 7, 2019                                     ATTORNEYS FOR FREEDOM LAW FIRM

 9                                                               /s/
                                                          __________________________
10                                                        ANDREW C. MARCANTEL
                                                          Attorney for Defendant Ahmad Wagaafe Hared
11
     DATED: May 7, 2019                                   STEVEN KALAR
12                                                        Federal Public Defender

13                                                               /s/
                                                          __________________________
14                                                        GABRIELA BISCHOF
                                                          Attorney for Defendant Matthew Ditman
15

16                                           [PROPOSED] ORDER

17          Based upon the facts set forth in the stipulation of the parties and the representations made to the

18 Court on April 4, 2019, and for good cause shown, the Court finds that failing to exclude the time from

19 April 4, 2019, through June 13, 2019, would unreasonably deny defense counsel and the defendant the

20 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

21 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the

22 time from April 4, 2019, to June 13, 2019, from computation under the Speedy Trial Act outweigh the

23 best interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the

24 parties, IT IS HEREBY ORDERED that the time from April 4, 2019 through June 13, 2019, shall be

25 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

26          IT IS SO ORDERED.

27 DATED:
                                                          THE HONORABLE WILLIAM ORRICK III
28                                                        United States District Judge

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CASE NO. CR 19-040 WHO
